DETAILED ACTION
This non-final Office Action is in response to applicant’s filing on 12/24/2018.  Claims 1-21 are presented for examination and have been considered as follows.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Priority
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  The certified copy has been received on 12/24/2018.
Drawings
The drawings filed on 12/24/2018 are accepted.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/24/2018 has been placed in the application file, and the information referred therein has been considered as to the merits.
Claim Objections
Claims 3, 4, 10, 11, 17, and 18 are objected to because of the following informalities:
Claim 3 line 1 recites “that that said output” which should be corrected as “[[that]] that said output”;
Claim 4 line 5 recites “that that said quotient” which should be corrected as “[[that]] that said quotient”;
Claim 10 line 1 recites “that that said output” which should be corrected as “[[that]] that said output”;
Claim 11 line 5 recites “that that said quotient” which should be corrected as “[[that]] that said quotient”;
Claim 17 line 2 recites “that that said output” which should be corrected as “[[that]] that said output”;
Claim 18 line 6 recites “that that said quotient” which should be corrected as “[[that]] that said quotient”;
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 3, 4, 10, 11, 17, 18, and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

3 recites the limitation "said output" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "said output" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "said output" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation "said output" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 17 recites the limitation "said output" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 18 recites the limitation "said output" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 21 inherits the statutory deficiency of Claim 17 from which it depends and is therefore also rejected under 35 U.S.C. 112(b).
Allowable Subject Matter
Claims 1, 2, 5-9, 12-16, 19, and 20 allowed.
The following is a statement of reasons for the indication of allowable subject matter:
As to Claim 1, the prior art Sumcad et al. (US 20060069473 A1, IDS submitted 12/24/2018) teaches
obtaining a plurality of datasets, each dataset comprising a set of parameters related to one of a plurality of network-connected devices (e.g. Sumcad "Web server 164 receives user-preference data from user computer 150 via land network 144. In alternative embodiments, computer 150 includes a wireless modem to send data to web-hosting portal 160 through a wireless communication network 142 and a land network 144. Data is received by land network 144 and sent to one or more web servers 164. In one embodiment, web server 164 is implemented as any suitable hardware and software capable of providing web services to help change and transmit personal preference settings from a client at computer 150 to telematics unit 120 in MVCU 110. Web server 164 sends to or receives from one or more databases 166 data transmissions via network system 168. Web server 164 includes computer applications and files for managing and storing personalization settings supplied by the client, such as door lock/unlock behavior, radio station preset selections, climate controls, custom button configurations, and theft alarm settings. For each client, the web server potentially stores hundreds of preferences for wireless vehicle communication, networking, maintenance, and diagnostic services for a mobile vehicle.” [0028]);
automatically selecting a subset of parameters from at least one of the datasets relating to one of the plurality of network-connected devices, wherein the selecting is based on specified selection criteria (e.g. Sumcad "In operation, vehicle diagnostic information is analyzed to identify data correlations of interest indicating patterns identifying common elements associated with one or more specific situations. In this embodiment, the telematics unit receives diagnostic criteria for identifying the data correlations of interest from various sources. Examples of sources providing diagnostic criteria for identifying the data correlations include pre-selected diagnostic criteria located within the database and provided by the manufacturer, pre-selected diagnostic criteria communicated from the service provider to the telematics unit and provided by the manufacturer, modified diagnostic criteria communicated from the service provider and provided by a client, such as, within the service provider, and the like" [0044]);
calculating a correlation of the selected subset of parameters and one or more subsets of parameters selected from the datasets relating to network-connected devices other than said one of the plurality of network­connected devices, based on selection criteria that are identical to said specified selection criteria (e.g. Sumcad "In one embodiment, database 276 is implemented as a relational database that is populated with vehicle diagnostic information received from telematics unit 220 of mobile vehicle 210. In this embodiment, the relational database analyzes the received vehicle diagnostic information and identifies data correlations of interest. In operation, vehicle diagnostic information is analyzed to identify data correlations of interest indicating patterns identifying common elements associated with one or more specific situations. In this embodiment, the database receives diagnostic criteria for identifying the data correlations of interest from various sources, such as, pre-selected diagnostic criteria located within the database and provided by the manufacturer and modified diagnostic criteria located within the database and provided by a client, such as, within the service provider." [0054]);
The prior art MacGregor (US 7194465 B1, IDS submitted 12/24/2018) teaches calculating an autocorrelation of the selected subset of parameters (e.g. MacGregor [col 9, lines 38-45], "For the Autocorrelation test, one or more autocorrelation coefficients may be defined to measure a degree of association or correlation between data values of the sequence. In particular, for the sequence of n data values {X1 ... X1}, an autocorrelation coefficient rk may be defined to measure a degree of association between data values that are k units apart from one another in accordance with the following relation”). 
However, none of the prior art of record, either alone or in combination, teaches or fairly suggests:
“applying said correlation and said autocorrelation to a decision function to determine, based on said correlation and said autocorrelation and said selection criteria, whether said selected subset of parameters is an anonymized subset that is insufficient for determining an identity of said one of the plurality of the network-connected devices”;
More specifically, none of Sumcad and MacGregor alone or in combination teach or suggest combining said [cross] correlation with said autocorrelation in conjunction with selection criteria to make a determination on whether a particular set of data is an anonymized subset that is insufficient for determining an identity of said one of the plurality of the network-connected devices.
As to Claim 8, the prior art Sumcad teaches
to obtain a plurality of datasets, each dataset comprising a set of parameters related to one of a plurality of network-connected devices (e.g. Sumcad "Web server 164 receives user-preference data from user computer 150 via land network 144. In alternative embodiments, computer 150 includes a wireless modem to send data to web-hosting portal 160 through a wireless communication network 142 and a land network 144. Data is received by land network 144 and sent to one or more web servers 164. In one embodiment, web server 164 is implemented as any suitable hardware and software capable of providing web services to help change and transmit personal preference settings from a client at computer 150 to telematics unit 120 in MVCU 110. Web server 164 sends to or receives from one or more databases 166 data transmissions via network system 168. Web server 164 includes computer applications and files for managing and storing personalization settings supplied by the client, such as door lock/unlock behavior, radio station preset selections, climate controls, custom button configurations, and theft alarm settings. For each client, the web server potentially stores hundreds of preferences for wireless vehicle communication, networking, maintenance, and diagnostic services for a mobile vehicle.” [0028]);
automatically select a subset of parameters from at least one of the datasets relating to one of the plurality of network-connected devices, wherein the selecting is based on specified selection criteria (e.g. Sumcad "In operation, vehicle diagnostic information is analyzed to identify data correlations of interest indicating patterns identifying common elements associated with one or more specific situations. In this embodiment, the telematics unit receives diagnostic criteria for identifying the data correlations of interest from various sources. Examples of sources providing diagnostic criteria for identifying the data correlations include pre-selected diagnostic criteria located within the database and provided by the manufacturer, pre-selected diagnostic criteria communicated from the service provider to the telematics unit and provided by the manufacturer, modified diagnostic criteria communicated from the service provider and provided by a client, such as, within the service provider, and the like" [0044]);
calculate a correlation of the selected subset of parameters and one or more subsets of parameters selected from the datasets relating to network-connected devices other than said one of the plurality of network­connected devices, based on selection criteria that are identical to said specified selection criteria (e.g. Sumcad "In one embodiment, database 276 is implemented as a relational database that is populated with vehicle diagnostic information received from telematics unit 220 of mobile vehicle 210. In this embodiment, the relational database analyzes the received vehicle diagnostic information and identifies data correlations of interest. In operation, vehicle diagnostic information is analyzed to identify data correlations of interest indicating patterns identifying common elements associated with one or more specific situations. In this embodiment, the database receives diagnostic criteria for identifying the data correlations of interest from various sources, such as, pre-selected diagnostic criteria located within the database and provided by the manufacturer and modified diagnostic criteria located within the database and provided by a client, such as, within the service provider." [0054]);
The prior art MacGregor teaches calculate an autocorrelation of the selected subset of parameters (e.g. MacGregor [col 9, lines 38-45], "For the Autocorrelation test, one or more autocorrelation coefficients may be defined to measure a degree of association or correlation between data values of the sequence. In particular, for the sequence of n data values {X1 ... X1}, an autocorrelation coefficient rk may be defined to measure a degree of association between data values that are k units apart from one another in accordance with the following relation”). 
However, none of the prior art of record, either alone or in combination, teaches or fairly suggests:
“apply said correlation and said autocorrelation to a decision function to determine, based on said correlation and said autocorrelation and said selection criteria, whether said selected subset of parameters is an anonymized subset that is insufficient for determining an identity of said one of the plurality of the network-connected devices”;
More specifically, none of Sumcad and MacGregor alone or in combination teach or suggest combining said [cross] correlation with said autocorrelation in conjunction with selection criteria to make a determination on whether a 
As to Claim 15, the prior art Sumcad teaches
to obtain a plurality of datasets, each dataset comprising a set of parameters related to one of a plurality of network-connected devices (e.g. Sumcad "Web server 164 receives user-preference data from user computer 150 via land network 144. In alternative embodiments, computer 150 includes a wireless modem to send data to web-hosting portal 160 through a wireless communication network 142 and a land network 144. Data is received by land network 144 and sent to one or more web servers 164. In one embodiment, web server 164 is implemented as any suitable hardware and software capable of providing web services to help change and transmit personal preference settings from a client at computer 150 to telematics unit 120 in MVCU 110. Web server 164 sends to or receives from one or more databases 166 data transmissions via network system 168. Web server 164 includes computer applications and files for managing and storing personalization settings supplied by the client, such as door lock/unlock behavior, radio station preset selections, climate controls, custom button configurations, and theft alarm settings. For each client, the web server potentially stores hundreds of preferences for wireless vehicle communication, networking, maintenance, and diagnostic services for a mobile vehicle.” [0028])
automatically select a subset of parameters from at least one of the datasets relating to one of the plurality of network-connected devices, wherein the selecting is based on specified selection criteria (e.g. Sumcad "In operation, vehicle diagnostic information is analyzed to identify data correlations of interest indicating patterns identifying common elements associated with one or more specific situations. In this embodiment, the telematics unit receives diagnostic criteria for identifying the data correlations of interest from various sources. Examples of sources providing diagnostic criteria for identifying the data correlations include pre-selected diagnostic criteria located within the database and provided by the manufacturer, pre-selected diagnostic criteria communicated from the service provider to the telematics unit and provided by the manufacturer, modified diagnostic criteria communicated from the service provider and provided by a client, such as, within the service provider, and the like" [0044]);
calculate a correlation of the selected subset of parameters and one or more subsets of parameters selected from the datasets relating to network-connected devices other than said one of the plurality of network­connected devices, based on selection criteria that are identical to said specified selection criteria (e.g. Sumcad "In one embodiment, database 276 is implemented as a relational database that is populated with vehicle diagnostic information received from telematics unit 220 of mobile vehicle 210. In this embodiment, the relational database analyzes the received vehicle diagnostic information and identifies data correlations of interest. In operation, vehicle diagnostic information is analyzed to identify data correlations of interest indicating patterns identifying common elements associated with one or more specific situations. In this embodiment, the database receives diagnostic criteria for identifying the data correlations of interest from various sources, such as, pre-selected diagnostic criteria located within the database and provided by the manufacturer and modified diagnostic criteria located within the database and provided by a client, such as, within the service provider." [0054]);
The prior art MacGregor teaches calculate an autocorrelation of the selected subset of parameters (e.g. MacGregor [col 9, lines 38-45], "For the Autocorrelation test, one or more autocorrelation coefficients may be defined to measure a degree of association or correlation between data values of the sequence. In particular, for the sequence of n data values {X1 ... X1}, an autocorrelation coefficient rk may be defined to measure a degree of association between data values that are k units apart from one another in accordance with the following relation”). 
However, none of the prior art of record, either alone or in combination, teaches or fairly suggests:
“apply said correlation and said autocorrelation to a decision function to determine, based on said correlation and said autocorrelation and said selection criteria, whether said selected subset of parameters is an anonymized subset that is insufficient for determining an identity of said one of the plurality of the network-connected devices
More specifically, none of Sumcad and MacGregor alone or in combination teach or suggest combining said [cross] correlation with said autocorrelation in conjunction with selection criteria to make a determination on whether a particular set of data is an anonymized subset that is insufficient for determining an identity of said one of the plurality of the network-connected devices.
Therefore, independent Claims 1, 8, and 15 recite novel subject matter that is allowed over the prior art.  Claims 2, 5-7, 9, 12-14, 16, 19, and 20 depends upon respective independent claims above and are allowed by virtue of their dependencies.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Herz et al. (US 20060069749 A1) is cited for teaching anonymizing or pseudonymizing a user's profile, and prevents a third party proxy server operator from operating or potentially gaining any access to such sensitive data as name, profile and/or location correlations.
Brown (US 20100036884 A1) is cited for teaching processors for correlating data from different databases, and more specifically to a correlation engine for generating anonymous correlations between publication-restricted data of all forms and non-publication-restricted data.
Combet et al. (US 20100312706 A1) is cited for teaching anonymized network access data associated with users electing to become voluntary panelists is correlated, solely on the basis of the anonymized unique identifier, to socio-demographic data furnished by such panelists.
Tidwell et al. (US 20110110515 A1) is cited for teaching customer identifiers (e.g., MAC address, subscriber account numbers, customer account numbers) that may be made anonymous after being correlated with generic demographic information prior to its delivery.
Spalink et al. (US 8321952 B2) is cited for teaching generation of an anonymized identifier and associating that anonymized identifier with collected network data.
Anderson (US 8626560 B1) is cited for teaching data that is anonymized so that vehicle ownership records are not compromised.
Zhang et al. (US 20150170175 A1) is cited for teaching anonymizing transaction data before transmitting the anonymized transaction data to a server for analysis.
Sabbaghian et al. (US 20160241645 A1) is cited for teaching correlation of respective transactions with online activity of users.
Torgerson (US 20160293000 A1) is cited for teaching vehicle event data that is collected, aggregated, anonymized, and electronically communicated to a processing system for further analysis and identification of problematic roadway and traffic conditions.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kenneth W Chang whose telephone number is (571)270-7530.  The examiner can normally be reached on Monday - Friday 9-5pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taghi Arani can be reached on 571-272-3787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KENNETH W CHANG/Primary Examiner, Art Unit 2438                                                                                                                                                                                                        
    PNG
    media_image1.png
    35
    280
    media_image1.png
    Greyscale

06.04.2021